Lakd, J.
Tlie defendant is sued as a partner of tlie late commercial firm of M. H. Dosson & Co., on a promissory note signed in tlie name of' tlie firm by one of tlie partners, and payable to tlie order of tlie plaintiffs.
Tlie defence is tliat tlie note was made and signed by M. H. Dosson after tlie retirement of the defendant from tlie copartnership, and after notice of tlie dissolution of the firm had been published in tlie public newspapers of this city, the common domicil of all the parties.
It is shown by the evidence that the defendant, Alexander Smith, Jr., became a member of the firm of M. H. Dosson & Co. on the first of November, 185(5; and that on the 24th of January, 1857, the firm was dissolved by his retirement; and that notice thereof was given on the 27th of the same month in the Commercial Bulletin, a daily newspaper published in this city; which paper, the plaintiffs, as subscribers, were in the habit of receiving at their office.
It further appears, that the note sued on was given in renewal of a note signed by Dosson & Co. on the 15th of April, 1857; but that the consideration of the last-mentioned note was the price of goods purchased by Dosson & Co. from the plaintiffs, both prior and subsequent to the date, of the retirement of the defendant from tlie firm.
Although the name of the defendant was not mentioned in the firm, yet, the fact that ho was a partner had boon made laiown by a notice inserted in the newspapers before the plaintiff’s debt, or any part thereof accrued.
The question to be determined in this caséis: Was the notice of the defendant’s retirement, published in the Commercial Bulletin, a legal notice of the fact to the plaintiffs, who had been previously in the habit of dealing with the firm?
The general rule of law is, that as to persons who have not dealt with the firm, notice in a public newspaper of the city or county where the partnership business is carried on, will be sufficient; but as to persons who have been previously in the habit of dealing with the firm, it is requisite that actual notice should he brought home to the creditor, or, at least, that the credit should be giveu under circumstances from which actual notice may he inferred. And this actual notice is usually given by circular letters addressed to the creditors of the partnership.
In the case before us no circular letter was addressed to the plaintiffs, who had previously dealt with the firm; and we concur with the District-Judge, that actual notice eannot be inferred from the mere fact that the plaintiffs were subscribers to the Commercial Bulletin, in which, notice of the retirement of the defendant was inserted, esiiecially as the dealings *32between tlie plaintiffs' and the firm ceased within a very short period after tho retirement of the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be affirmed, with costs.